DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 7 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Hereinafter Gupta) (US 2017/0190331).

As per claim 1, Gupta teaches a system comprising: 
a vehicle horn having a signal-based mode and a sound-based mode, wherein in the signal-based mode, the vehicle horn is configured to output an electronic signal (See at least paragraph 27; via one or more horn signals may be communicated between two vehicles, such as the first vehicle 102a and the second vehicle 102b, of the plurality of vehicles 102 via the V2V communication instead of using horn sounds (honking). In this case, the plurality of vehicles 102 have a function of sending and receiving a horn signal via the V2V communication. The first vehicle 102a may receive and detect a horn signal from other vehicles of the plurality of vehicles 102 as a warning information via the V2V communication); and 
wherein in the sound-based mode, the vehicle horn is configured to output an audible signal (See at least paragraph 50; via When the horn switch is pressed, a horn signal may be relayed to the horn via the in-vehicle network 226. The horn may refer to an automobile horn used to produce a sound to alarm others (usually referred to as honking) while driving on a road, such as the road portion.); 
one or more sensors, the one or more sensors being configured to acquire driving environment data of at least a portion of an external environment of an ego vehicle (See at least paragraph 49; via the sensing system 220 may comprise the image-capturing units 110a to 110d, the sound sensors 112a to 112g, the object detection device 224, and/or one or more other vehicle sensors provided in the first vehicle 102a. The sensing system 220 may be operatively connected to the ECU 108, via the in-vehicle network 226, to provide input signals to the microprocessor 202. One or more communication interfaces, such as a CAN interface, may be provided in the sensing system 220 to connect to the in-vehicle network 226. The object detection device 224 may be the RADAR device and/or a laser-based object detection sensor, such as a light detection and ranging (LIDAR) device.);
one or more processors, the one or more processors being operatively connected to the vehicle horn (See at least paragraph 40; via The microprocessor 202 may be communicatively coupled to the memory 204, the audio interface 208, the display screen 210, the ORVM 212, the wireless communication system 206, the powertrain control system 214, the sensing system 220, and the horn control system 222, via the in-vehicle network 226.) ; 
one or more data stores operatively connected to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to: 
select one of the signal-based mode and the sound-based mode for the vehicle horn based on the driving environment data acquired by the one or more sensors (See at least paragraph 27; via the ECU 108 may be configured to receive vehicle data from one or more connected vehicles from the plurality of vehicles 102 in a vehicle-to-vehicle (V2V) communication, via a wireless communication system. In accordance with an embodiment, the ECU 108 may be configured to receive vehicle data of one or more connected vehicles from the cloud server 104 in an infrastructure-to-vehicle (12V) communication. In such a case, the one or more connected vehicles from the plurality of vehicles 102 may communicate corresponding vehicle data to the cloud server 104 beforehand, in a vehicle-to-infrastructure (V2I) communication. One or more horn signals may be communicated between two vehicles, such as the first vehicle 102a and the second vehicle 102b, of the plurality of vehicles 102 via the V2V communication instead of using horn sounds (honking). In this case, the plurality of vehicles 102 have a function of sending and receiving a horn signal via the V2V communication. The first vehicle 102a may receive and detect a horn signal from other vehicles of the plurality of vehicles 102 as a warning information via the V2V communication.); 
receive a horn command (See at least paragraph 50; via e horn control system 222 may be communicatively coupled to the ECU 108 via the in-vehicle network 226. The horn control system 222 may be configured to automatically apply the horn based on a command received from the microprocessor 202 when the first vehicle 102a is in the autonomous mode. The horn control system 222 may be connected to a horn switch (not shown) that may receive input from a user, such as the driver 114, for application of the horn in the first vehicle 102a in a manual mode or semi-autonomous mode. When the horn switch is pressed, a horn signal may be relayed to the horn via the in-vehicle network 226. The horn may refer to an automobile horn used to produce a sound to alarm others (usually referred to as honking) while driving on a road, such as the road portion.); and 
responsive to receiving the horn command, cause the vehicle horn to output a horn signal based on the selected mode (See at least paragraph 27 and 50).

As per claim 2, Gupta teaches element of: 
wherein select one of the signal-based mode and the sound-based mode for the vehicle horn based on the driving environment data acquired by the one or more sensors includes: 
analyze the driving environment data acquired by the one or more sensors to detect an object of interest therein, the object of interest being at least one of a person, an animal, and a vehicle (See at least paragraph 27 and 49 – 50); 
when a vehicle is detected, determine whether the vehicle is a connected vehicle or a non- connected vehicle (See at least paragraph 27); 
select the sound-based mode when a person, an animal, or a non-connected vehicle is detected (See at least paragraph 49 – 50); and 
select the signal-based mode when the only object of interest detected is one or more connected vehicles, whereby no person, animal, or non-connected vehicle is detected (See at least paragraph 27).

As per claim 3, Gupta teaches element of: 
wherein select one of the signal-based mode and the sound-based mode for the vehicle horn based on the driving environment data acquired by the one or more sensors further includes:
 select the sound-based mode when an object of interest is not detected in the driving environment data (See at least paragraph 49 – 50, 56 and 73).

As per claim 4, Gupta teaches element of:  
wherein the horn command is based on a user input (See at least paragraph 50).

As per claim 5, Gupta teaches element of: 
wherein the horn command is based on an automated input (See at least paragraph 18).

As per claim 6, Gupta teaches element of:  
 wherein, when the signal-based mode is selected, the horn signal includes location information of the ego vehicle (See at least paragraph 27 and 115).

As per claim 7, Gupta teaches element of:  
wherein the one or more sensors include at least one of a camera, a LIDAR sensor, and a radar sensor (See at least paragraph 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata et al. (US 2016/0293008) disclsoes proximity-based vehicle location alerts.
Breed (US 2008/0140318) discloses weather monitoring techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662